Citation Nr: 0902439	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-34 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tricompartmental 
osteoarthritis, left knee.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from February 1970 to November 
1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran subsequently relocated 
and his file was transferred to the Phoenix, Arizona RO.  

Note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses the need for 
further development.  The veteran is seeking service 
connection for tricompartmental osteoarthritis of the left 
knee, which he contends began when he suffered a knee injury 
in service.  There is no evidence of a complaint of or 
treatment for a knee injury in his service medical records.  
He testified that he complained of knee pain during service 
and his knee condition has steadily worsened since service.  
He reports that he was unable to seek treatment for many 
years because he was the primary caregiver for his young 
children, so he treated himself.  The medical evidence 
establishes that he was diagnosed with degenerative joint 
disease of the left knee in September 2005.  He was issued a 
knee brace by VA in March 2005 to enable him to participate 
in an exercise program.  The veteran also stated that he had 
other evidence which was lost when his home was destroyed by 
a tornado in November 2005.

The veteran is competent to testify as to the symptoms he 
experiences, and he has offered sworn testimony that his knee 
was injured in service and has been continuously symptomatic 
since then.  Furthermore, the evidence contains a current 
diagnosis of a knee disability.  Therefore, the Board finds 
that a VA examination is warranted in order to clarify the 
etiology of the veteran's knee condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370, 375 (2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. 	 Schedule the veteran for an appropriate 
VA examination to determine whether his 
osteoarthritis of the left knee was 
caused by military service.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
conduct a thorough examination of the 
veteran's knee and provide a diagnosis 
for any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

a)  Is it at least as likely as not (50 
percent or more probability) that any 
currently diagnosed knee disability began 
during active service or is causally 
linked to any incident of active duty?

The examiner is requested to provide a 
rationale for any opinion provided.

2.  	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



